Title: From Thomas Jefferson to Yusuf Karamanli, 26 June 1806
From: Jefferson, Thomas
To: Karamanli, Yusuf


                        
                            Illustrious Friend,
                            
                     
                        26 June 1806
                     
                        
                        In consequence of the Peace, which has been re-established between our Nations, I have chosen Mr. George Davis, a respectable Citizen of the United States to reside at your Capital as Consul, to watch over our interests, and by all honorable means to maintain the harmony now subsisting. Wherefore I request you to receive him in his aforesaid character, to cause him to be dully respected, and to give full credit to what he shall represent from his Government, more especially where he shall assure you of our friendship and good will.
                  Written at the City of Washington, the Twenty Sixth day of June in the year of our Lord one thousand Eight hundred and Six.
                  Your Good Friend,
                        
                            Th: Jefferson
                     
                     By the President
                     James Madison
                     
                     Secretary of State
                        
                    